                           Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 1 of 13



               1       Todd K. Boyer, Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       Caroline A. Pham, Bar No. 305080
                       caroline.pham@bakermckenzie.com
               3       Baker & McKenzie LLP
                       660 Hansen Way
               4       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               5       Facsimile: +1 650 856 9299
               6       Attorney for Defendant
                       APPLE INC.
               7
                       Karen E. Ford, Bar No. 88358
               8       karen@fordslaw.com
                       SW Ocean Ave & Mission, Suite 208
               9       P.O. Box 287
                       Carmel-by-the-Sea, CA 93921
             10        Telephone:    831-250-6433
                       Facsimile:    831-250-6844
             11
                       Attorney for Plaintiff
             12        RAJA KANNAN
             13                                      UNITED STATES DISTRICT COURT
             14                                    NORTHERN DISTRICT OF CALIFORNIA
             15        RAJA KANNAN,                                      Case No. 5:17-cv-07305-EJD
             16                       Plaintiff,                         STIPULATION AND [PROPOSED]
                                                                         PROTECTIVE ORDER
             17               v.
             18        APPLE INC.,
                                                                         Complaint Filed:   December 26, 2017
             19                       Defendant.                         FAC Filed:         May 10, 2018
                                                                         SAC Filed:         October 19, 2018
             20

             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                                1                       Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 2 of 13



               1                                                  STIPULATION

               2              IT IS HEREBY STIPULATED by and between Plaintiff RAJA KANNAN (“Plaintiff”) on

               3       the one hand and Defendant APPLE INC. (“Apple”) on the other, by and through their respective

               4       counsel of record, that in order to facilitate the exchange of information and documents which may be

               5       subject to confidentiality limitations on disclosure due to federal laws, state laws, and privacy rights,

               6       the Parties stipulate as follows:

               7              1.      In this Stipulation and Protective Order, the words set forth below shall have the

               8       following meanings:

               9                      a.      “Proceeding” means the above-entitled proceeding (United States District

             10        Court, Northern District of California, Case No. 5:17-cv-07305-EJD).

             11                       b.      “Court” means the United States District Court, Northern District of California,

             12        including any judge to which this Proceeding may be assigned, including Court staff participating in

             13        such proceedings.

             14                       c.      “Confidential” means any information (regardless of how it is generated, stored

             15        or maintained) or tangible things in the possession of a Designating Party that is privileged, protectable

             16        as a trade secret, or otherwise entitled to confidential treatment or protection under applicable law,

             17        including but not limited to Federal Rule of Civil Procedure 26(c).

             18                       d.      “Confidential Materials” means any Documents, Testimony, or Information, as

             19        defined below, designated as “Confidential” pursuant to the provisions of this Stipulation and

             20        Protective Order.

             21                       e.      “Designating Party” means the Party that designates Materials as

             22        “Confidential.”

             23                       f.      “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or

             24        make available Materials, or any part thereof, or any information contained therein.

             25                       g.      “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as those

             26        terms are defined by Federal Rule of Evidence 1001, which have been produced in discovery in this

             27        Proceeding by any person, and (ii) any copies, reproductions, or summaries of all or any part of the

             28        foregoing.
Baker & McKenzie LLP                                                      2                          Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 3 of 13



               1                      h.      “Information” means the content of Documents or Testimony.

               2                      i.      “Testimony” means all depositions, declarations or other testimony taken or

               3       used in this Proceeding.

               4                      j.      “Receiving Party” a party that receives Confidential Materials.

               5              2.      The protections conferred by this Stipulation and Order cover not only Confidential

               6       Materials (as defined above), but also (1) any information copied or extracted from Confidential

               7       Materials ; (2) all copies, excerpts, summaries, or compilations of Confidential Materials ; and (3) any

               8       testimony, conversations, or presentations by Parties or their Counsel that might reveal Confidential

               9       Materials. However, the protections conferred by this Stipulation and Order do not cover the following

             10        information: (a) any information that is in the public domain at the time of disclosure to a Receiving

             11        Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

             12        publication not involving a violation of this Order, including becoming part of the public record

             13        through trial or otherwise; and (b) any information known to the Receiving Party prior to the disclosure

             14        or obtained by the Receiving Party after the disclosure from a source who obtained the information

             15        lawfully and under no obligation of confidentiality to the Designating Party. Any use of Confidential

             16        Materials at trial shall be governed by a separate agreement or order.

             17               3.      The Designating Party shall have the right to designate as “Confidential” any

             18        Documents, Testimony, or Information that contains information that is privileged, protectable as a

             19        trade secret, or otherwise entitled to confidential treatment or protection under applicable law,

             20        including but not limited to Federal Rule of Civil Procedure 26(c).

             21               4.      The parties acknowledge that this Stipulation and Protective Order does not confer

             22        blanket protections on all disclosures or responses to discovery and that the protection it affords from

             23        public disclosure and use extends only to the limited information or items that are entitled to

             24        confidential treatment under the applicable legal principles.         Each Party or non-Party to the

             25        Proceedings that designates information or items under this Stipulation and Protective Order must take

             26        care to limit any such designation to specific material that qualifies under the appropriate standards.

             27        The Designating Party must designate for protection only those parts of Documents, Testimony, or

             28        Information that qualify – so that other portions of the Documents, Testimony, or Information for
Baker & McKenzie LLP                                                     3                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 4 of 13



               1       which protection is not warranted are not swept unjustifiably within the ambit of this Stipulation and

               2       Protective Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that

               3       are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

               4       unnecessarily encumber or retard the case development process or to impose unnecessary expenses

               5       and burdens on other parties) expose the Designating Party to sanctions. If it comes to a Designating

               6       Party’s attention that information or items that it designated for protection do not qualify for protection

               7       that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

               8       designation.

               9              5.      The entry of this Stipulation and Protective Order does not alter, waive, modify, or

             10        abridge any right, privilege or protection otherwise available to any Party with respect to the discovery

             11        of matters, including but not limited to any Party’s right to assert the attorney-client privilege, the

             12        attorney work product doctrine, or other privileges, or any Party’s right to contest any such assertion.

             13               6.      Any Documents, Testimony, or Information to be designated as “Confidential” must

             14        be clearly so designated before the Document, Testimony, or Information is Disclosed or produced,

             15        or, for designations made by the Receiving Party, within 30 days of receipt of any Documents,

             16        Testimony, or Information. The Parties may agree that the case name and number are to be part of the

             17        “Confidential” designation. The “Confidential” designation should not obscure or interfere with the

             18        legibility of the designated Information.

             19                       a.          For Documents (apart from transcripts of depositions or other pretrial or trial

             20        proceedings), the Designating Party must affix the legend “Confidential” on each page of any

             21        Document containing such designated Confidential Material.

             22                       b.          For Testimony given in depositions the Designating Party may either:

             23                              i.          identify on the record, before the close of the deposition, all

             24        “Confidential” Testimony, by specifying all portions of the Testimony that qualify as “Confidential;”

             25        or

             26                             ii.          designate the entirety of the Testimony at the deposition as

             27        “Confidential” (before the deposition is concluded) with the right to identify more specific portions of

             28        the Testimony as to which protection is sought within 30 days following receipt of the deposition
Baker & McKenzie LLP                                                         4                        Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                   STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 5 of 13



               1       transcript. In circumstances where portions of the deposition Testimony are designated for protection,

               2       the transcript pages containing “Confidential” Information may be separately bound by the court

               3       reporter, who must affix to the top of each page the legend “Confidential,” as instructed by the

               4       Designating Party.

               5                      c.      For Information produced in some form other than Documents, and for any

               6       other tangible items, including, without limitation, compact discs or DVDs, the Designating Party

               7       must affix in a prominent place on the exterior of the container or containers in which the Information

               8       or item is stored the legend “Confidential.” If only portions of the Information or item warrant

               9       protection, the Designating Party, to the extent practicable, shall identify the “Confidential” portions.

             10               7.      The inadvertent production by any of the undersigned Parties or non-Parties to the

             11        Proceedings of any Document, Testimony, or Information during discovery in this Proceeding without

             12        a “Confidential” designation, shall be without prejudice to any claim that such item is “Confidential”

             13        and such Party shall not be held to have waived any rights by such inadvertent production. In the

             14        event that any Document, Testimony, or Information subject to a “Confidential” designation is

             15        inadvertently produced without such designation, the Party that inadvertently produced the document

             16        shall give written notice of such inadvertent production within 30 days of discovery of the inadvertent

             17        production, together with a further copy of the subject Document, Testimony, or Information

             18        designated as “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such Inadvertent

             19        Production Notice, the Party that received the inadvertently produced Document, Testimony, or

             20        Information shall, at the expense of the producing Party, promptly return or delete such together with

             21        all copies of such Document, Testimony, or Information to counsel for the producing Party and shall

             22        retain only the “Confidential” designated Materials. In the event that this provision conflicts with any

             23        applicable law regarding waiver of confidentiality through the inadvertent production of Documents,

             24        Testimony, or Information, such law shall govern.

             25               8.      In the event that counsel for a Party receiving Documents, Testimony, or Information

             26        in discovery designated as “Confidential” objects to such designation with respect to any or all of such

             27        items, said counsel shall advise counsel for the Designating Party, in writing, of such objections, the

             28        specific Documents, Testimony, or Information to which each objection pertains, and the specific
Baker & McKenzie LLP                                                      5                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 6 of 13



               1       reasons and support for such objections (the “Designation Objections”). Unless a prompt objection to

               2       a Designating Party's confidentiality designation is necessary to avoid foreseeable, substantial

               3       unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party

               4       does not waive its right to object to a "Confidential" designation by electing not to mount an objection

               5       promptly after the original designation is disclosed. The Parties shall attempt to resolve each

               6       Designation Objection in good faith and must begin the process by conferring directly (in voice to

               7       voice dialogue; other forms of communication are not sufficient) within 14 days of the date of service

               8       of the Designation Objections. In conferring, the Challenging Party must explain the basis for its

               9       belief that the "Confidentiality" designation was not proper and must give the Designating Party an

             10        opportunity to review the designated Documents, Testimony, or Information, to reconsider the

             11        circumstances, and, if no change in designation is offered, to explain the basis for the chosen

             12        designation. After engaging in the meet and confer process, counsel for the Designating Party shall

             13        have either 21 days from receipt of the written Designation Objections or 14 days from the parties’

             14        agreement that the meet and confer process will not resolve their dispute, whichever is later, to either

             15        (a) agree in writing to de-designate Documents, Testimony, or Information pursuant to any or all of

             16        the Designation Objections and/or (b) file a motion with the Court seeking to uphold any or all

             17        designations on Documents, Testimony, or Information addressed by the Designation Objections (the

             18        “Designation Motion”). In addition, the Challenging Party may file a motion challenging a

             19        confidentiality designation at any time if there is good cause for doing so. Frivolous designation

             20        motions or challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

             21        expenses and burdens on other parties) may expose the Party to sanctions. Any motion brought

             22        pursuant to this section must be accompanied by a competent declaration affirming that the movant

             23        has complied with the meet and confer requirements imposed by this section. Pending a resolution of

             24        the Designation Motion by the Court, any and all existing designations on the Documents, Testimony,

             25        or Information at issue in such Motion shall remain in place. The Designating Party shall have the

             26        burden of persuasion on any Designation or challenge. In the event that the Designation Objections

             27        are neither timely agreed to nor timely addressed in the Designation Motion, then such Documents,

             28
Baker & McKenzie LLP                                                      6                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                               STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 7 of 13



               1       Testimony, or Information shall be de-designated in accordance with the Designation Objection

               2       applicable to such material.

               3              9.      Access to and/or Disclosure of Confidential Materials designated as “Confidential”

               4       shall be permitted only to the following persons:

               5                      a.      the Plaintiff, Raja Kannan;

               6                      b.      the Court;

               7                      c.      (1) attorneys of record in the Proceedings and their affiliated attorneys,

               8       paralegals, clerical and secretarial staff employed by such attorneys who are actively involved in the

               9       Proceedings and are not employees of any Party; and (2) in-house counsel to the undersigned Parties

             10        and the paralegal, clerical and secretarial staff employed by such counsel. Provided, however, that

             11        each non-lawyer given access to Confidential Materials shall be advised that such Materials are being

             12        Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective Order and that

             13        they may not be Disclosed other than pursuant to its terms;

             14                       d.      those officers, directors, partners, members, employees and agents of all non-

             15        Designating Parties that counsel for such Parties deems necessary to aid counsel in the prosecution

             16        and defense of this Proceeding; provided, however, that prior to the Disclosure of Confidential

             17        Materials to any such officer, director, partner, member, employee or agent, counsel for the Party

             18        making the Disclosure shall deliver a copy of this Stipulation and Protective Order to such person,

             19        shall explain that such person is bound to follow the terms of such Order, and shall secure the signature

             20        of such person on a statement in the form attached hereto as Exhibit A;

             21                       e.      court reporters in this Proceeding (whether at depositions, hearings, or any other

             22        proceeding);

             23                       f.      any deposition, trial or hearing witness in the Proceeding who previously has

             24        had access to the Confidential Materials, or who is currently or was previously an officer, director,

             25        partner, member, employee or agent of an entity that has had access to the Confidential Materials;

             26                       g.      any deposition or non-trial hearing witness in the Proceeding to whom it is

             27        reasonably necessary to provide access to the Confidential Materials; provided, however, that each

             28        such witness given access to Confidential Materials shall be advised that such Materials are being
Baker & McKenzie LLP                                                        7                       Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                               STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 8 of 13



               1       Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective Order and that

               2       they may not be Disclosed other than pursuant to its terms;

               3                       h.     mock jurors , provided, however, that prior to the Disclosure of Confidential

               4       Materials to any such mock jury participant, counsel for the Party making the Disclosure shall deliver

               5       a copy of this Stipulation and Protective Order to such person, shall explain that such person is bound

               6       to follow the terms of such Order, and shall secure the signature of such person on a statement in the

               7       form attached hereto as Exhibit A.

               8                       i.     outside experts or expert consultants consulted by the undersigned Parties or

               9       their counsel in connection with the Proceeding, whether or not retained to testify at any oral hearing;

             10        provided, however, that prior to the Disclosure of Confidential Materials to any such expert or expert

             11        consultant, counsel for the Party making the Disclosure shall deliver a copy of this Stipulation and

             12        Protective Order to such person, shall explain its terms to such person, and shall secure the signature

             13        of such person on a statement in the form attached hereto as Exhibit A; and

             14                        j.     any mediator in the Proceeding whom it is reasonably necessary to provide

             15        access to Confidential Materials; provided, however, that each mediator given access to Confidential

             16        Materials shall be advised that such Materials are being Disclosed pursuant to, and are subject to, the

             17        terms of this Stipulation and Protective Order and that they may not be Disclosed other than pursuant

             18        to its terms;

             19                        k.     any other person that the Designating Party agrees to in writing.

             20                10.     Confidential Materials shall be used by the persons receiving them only for the

             21        purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or

             22        defending the Proceeding, and not for any business or other purpose whatsoever.

             23                11.     Any Party to the Proceeding (or other person subject to the terms of this Stipulation

             24        and Protective Order) may ask the Court, after appropriate notice to the other Parties to the Proceeding,

             25        to modify or grant relief from any provision of this Stipulation and Protective Order.

             26                12.     Entering into, agreeing to, and/or complying with the terms of this Stipulation and

             27        Protective Order shall not:

             28
Baker & McKenzie LLP                                                      8                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                               STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 9 of 13



               1                      a.          operate as an admission by any person that any particular Document,

               2       Testimony, or Information marked “Confidential” contains or reflects trade secrets, proprietary,

               3       confidential or competitively sensitive business, commercial, financial or personal information; or

               4                      b.          prejudice in any way the right of any Party (or any other person subject to the

               5       terms of this Stipulation and Protective Order):

               6                             i.          to seek a determination by the Court of whether any particular

               7       Confidential Material should be subject to protection as “Confidential” under the terms of this

               8       Stipulation and Protective Order; or

               9                            ii.          to seek relief from the Court on appropriate notice to all other Parties to

             10        the Proceeding from any provision(s) of this Stipulation and Protective Order, either generally or as

             11        to any particular Document, Material or Information.

             12               13.     Any Party to the Proceeding who has not executed this Stipulation and Protective Order

             13        as of the time it is presented to the Court for signature may thereafter become a Party to this Stipulation

             14        and Protective Order by its counsel’s signing and dating a copy thereof and filing the same with the

             15        Court, and serving copies of such signed and dated copy upon the other Parties to this Stipulation and

             16        Protective Order.

             17               14.     Any Information that may be produced by a non-Party witness in discovery in the

             18        Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as “Confidential”

             19        under the terms of this Stipulation and Protective Order, and any such designation by a non-Party shall

             20        have the same force and effect, and create the same duties and obligations, as if made by one of the

             21        undersigned Parties hereto. Any such designation shall also function as a consent by such producing

             22        Party to the authority of the Court in the Proceeding to resolve and conclusively determine any motion

             23        or other application made by any person or Party with respect to such designation, or any other matter

             24        otherwise arising under this Stipulation and Protective Order.

             25               15.     If any person subject to this Stipulation and Protective Order who has custody of any

             26        Confidential Materials receives a subpoena or other process (“Subpoena”) from any government or

             27        other person or entity demanding production of Confidential Materials, the recipient of the Subpoena

             28        shall promptly give notice of the same by electronic mail transmission, followed by either express
Baker & McKenzie LLP                                                         9                          Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                   STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                           Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 10 of 13



               1       mail or overnight delivery to counsel of record for the Designating Party, and shall furnish such

               2       counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may, at its

               3       own cost, move to quash or limit the Subpoena, otherwise oppose production of the Confidential

               4       Materials, and/or seek to obtain confidential treatment of such Confidential Materials from the

               5       subpoenaing person or entity to the fullest extent available under law. The recipient of the Subpoena

               6       may not produce any Documents, Testimony, or Information pursuant to the Subpoena prior to the

               7       date specified for production on the Subpoena.

               8              16.     Nothing in this Stipulation and Protective Order shall be construed to preclude either

               9       Party from asserting in good faith that certain Confidential Materials require additional protection.

             10        The Parties shall meet and confer to agree upon the terms of such additional protection.

             11               17.     If, after execution of this Stipulation and Protective Order, any Confidential Materials

             12        submitted by a Designating Party under the terms of this Stipulation and Protective Order is Disclosed

             13        by a non-Designating Party to any person other than in the manner authorized by this Stipulation and

             14        Protective Order, the non-Designating Party responsible for the Disclosure shall bring all pertinent

             15        facts relating to the Disclosure of such Confidential Materials to the immediate attention of the

             16        Designating Party. Similarly, if a non-Designating Party becomes aware of any person or entity not

             17        authorized access to Confidential Materials, accessing or potentially accessing Confidential Materials,

             18        the non-Designating Party shall immediately inform the Designated Party of the unauthorized access.

             19               18.     This Stipulation and Protective Order is entered into without prejudice to the right of

             20        any Party to knowingly waive the applicability of this Stipulation and Protective Order to any

             21        Confidential Materials designated by that Party. If the Designating Party uses Confidential Materials

             22        in a non-Confidential manner, then the Designating Party shall advise that the designation no longer

             23        applies.

             24               19.     Where any Confidential Materials, or Information derived from Confidential Materials,

             25        is included in any motion or other proceeding the Parties shall comply with Civil Local Rule 79-5

             26        Filing Documents Under Seal in Civil Cases. Without written permission from the Designating Party

             27        or a court order secured after appropriate notice to all interested persons, a receiving Party may not

             28        file in the public record in this action any Confidential Material or Information derived from
Baker & McKenzie LLP                                                    10                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                               STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                           Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 11 of 13



               1       Confidential Materials. The Party seeking to file Confidential Materials in the public record shall

               2       comply with the procedures for filing documents under Seal as set forth in Civil Local Rule 79-5.

               3              20.     The Parties shall meet and confer regarding the procedures for use of Confidential

               4       Materials at trial and shall move the Court for entry of an appropriate order.

               5              21.     Nothing in this Stipulation and Protective Order shall affect the admissibility into

               6       evidence of Confidential Materials, or abridge the rights of any person to seek judicial review or to

               7       pursue other appropriate judicial action with respect to any ruling made by the Court concerning the

               8       issue of the status of Confidential Materials.

               9              22.     This Stipulation and Protective Order shall continue to be binding after the conclusion

             10        of this Proceeding and all subsequent proceedings arising from this Proceeding, except that a Party

             11        may seek the written permission of the Designating Party or may move the Court for relief from the

             12        provisions of this Stipulation and Protective Order. To the extent permitted by law, the Court shall

             13        retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective Order, even after

             14        the Proceeding is terminated.

             15               23.     Upon written request made within 30 days after the settlement or other termination of

             16        the Proceeding, the undersigned Parties shall have 30 days to either (a) promptly return to counsel for

             17        each Designating Party all Confidential Materials and all copies thereof (except that counsel for each

             18        Party may maintain in its files, in continuing compliance with the terms of this Stipulation and

             19        Protective Order, all work product, and one copy of each pleading filed with the Court and one copy

             20        of each deposition together with the exhibits marked at the deposition), (b) agree with counsel for the

             21        Designating Party upon appropriate methods and certification of destruction or other disposition of

             22        such Confidential Materials, or (c) as to any Documents, Testimony, or other Information not

             23        addressed by sub-paragraphs (a) and (b), file a motion seeking a Court order regarding proper

             24        preservation of such Materials. For the avoidance of doubt, Plaintiff will not be required to return his

             25        personal employment records with Apple. To the extent permitted by law the Court shall retain

             26        continuing jurisdiction to review and rule upon the motion referred to in sub-paragraph (c) herein.

             27               24.     After this Stipulation and Protective Order has been signed by counsel for all Parties,

             28        it shall be presented to the Court for entry. Counsel agree to be bound by the terms set forth herein
Baker & McKenzie LLP                                                     11                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                           Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 12 of 13



               1       with regard to any Confidential Materials that have been produced before the Court signs this

               2       Stipulation and Protective Order.

               3              25.     The Parties and all signatories to the Certification attached hereto as Exhibit A agree

               4       to be bound by this Stipulation and Protective Order pending its approval and entry by the Court. In

               5       the event that the Court modifies this Stipulation and Protective Order, or in the event that the Court

               6       enters a different Protective Order, the Parties agree to be bound by this Stipulation and Protective

               7       Order until such time as the Court may enter such a different Order. It is the Parties’ intent to be bound

               8       by the terms of this Stipulation and Protective Order pending its entry so as to allow for immediate

               9       production of Confidential Materials under the terms herein.

             10               IT IS SO STIPULATED.

             11
                        Dated: April 16, 2019                               Respectfully Submitted,
             12

             13
                                                                            By: /s/ Todd K. Boyer
             14                                                                TODD K. BOYER
                                                                               BAKER & MCKENZIE LLP
             15                                                                Attorney for Defendant
                                                                               APPLE INC.
             16

             17         Dated: April 16, 2019                               Respectfully Submitted,
             18

             19                                                             By: /s/ Karen E. Ford
                                                                               KAREN E. FORD
             20                                                                Attorney for Plaintiff
                                                                               RAJA KANNAN
             21

             22

             23
                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
             24

             25
                       Dated: __________________, 2019
             26
                                                                               Hon. Edward J. Davila
             27                                                                UNITED STATES DISTRICT JUDGE
             28
Baker & McKenzie LLP                                                      12                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case 5:17-cv-07305-EJD Document 83 Filed 04/16/19 Page 13 of 13



               1                                                        EXHIBIT A

               2                                                      CERTIFICATION

               3                  I hereby certify my understanding that Confidential Information is being provided to me

               4       pursuant to the terms and restrictions of the Stipulation and Protective Order Regarding Confidential

               5       Information filed on                              , 2019, in United States District Court, Northern District

               6       of California, Case No. 5:17-cv-07305-EJD (“Order”). I have been given a copy of that Order and

               7       read it.

               8                  I agree to be bound by the Order. I will not reveal the Confidential Information to anyone,

               9       except as allowed by the Order. I will maintain all such Confidential Information, including copies,

             10        notes, or other transcriptions made therefrom, in a secure manner to prevent unauthorized access to it.

             11        No later than thirty (30) days after the conclusion of this action, I will return the Confidential

             12        Information, including copies, notes, or other transcriptions made therefrom, to the counsel who

             13        provided me with the Confidential Information. I hereby consent to the jurisdiction of the United

             14        States District Court, Northern District of California for the purpose of enforcing the Order.

             15                   I declare under penalty of perjury that the foregoing is true and correct and that this certificate

             16        is executed this ___ day of       , 2019, at                                      .

             17
                                                                         By:
             18
                                                                         Address:
             19

             20
                                                                         Phone:
             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                                           13                        Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                                   STIPULATION AND [PROPOSED] PROTECTIVE ORDER
